Citation Nr: 1522974	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement a total disability rating based on individual unemployability (TDIU) for purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.  His military personnel records and DD 214 show Vietnam service from April 1967 to April 1968 and receipt of the Combat Action Ribbon and Purple Heart awards.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi in April 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 

FINDING OF FACT

The evidence constructively of record at the time of the Veteran's death shows that the Veteran met the schedular requirement for TDIU, and his service-connected disability rendered him unable to secure or follow a substantially gainful occupation. 




CONCLUSION OF LAW

The criteria for entitlement to TDIU for purposes of accrued benefits have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.50, 3.102, 3.340, 3.341, 3.1000, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU for accrued benefits purposes herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Accrued benefits

Upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of his or her death, based on existing rating decisions or other evidence that was on file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).

For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4) .

In this case, review of the claims file shows that the Veteran died on October [redacted], 2011, and that the appellant is the Veteran's proper surviving spouse.  At the time of his death, the Veteran had a claim pending for entitlement to TDIU.  The evidence of record also shows that the appellant filed a claim for burial benefits, dependency and indemnity compensation and death pension in November 2011, approximately one month after the Veteran's death.  Because the Veteran had a pending claim, the RO properly interpreted her claim as one for accrued benefits, which was filed within one year of the Veteran's death.  The RO acknowledged this timely submission in the November 2012 Statement of the Case.  The remaining question is whether the evidence of record at the time of the Veteran's death was adequate to substantiate his claim for entitlement to TDIU.

TDIU

Where the schedular rating is less than total, a TDIU may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to TDIU for accrued purposes. 

At the time of the Veteran's death, the Veteran's service-connected disabilities were as follows:  posttraumatic stress disorder (PTSD) assigned a 70 percent evaluation and diabetes mellitus, assigned a 20 percent evaluation.  His combined evaluation was 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU. 

The evidence also demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.  In this regard, the Board notes that the Veteran's VA medical records document the difficulties the Veteran had with maintaining his job as a truck driver due to his PTSD symptoms.  As his symptoms progressed, these records also document medical opinions finding that the Veteran was unable to maintain a gainful occupation.  

An appointment in 2002 made note of the Veteran's work history, which included a report of multiple jobs following separation from service that the Veteran had quit after what appears to be short periods of time.  He reported that he began driving a truck in 1984 and at the time of the 2002 appointment, owned his own truck.  Difficulty with anger, flashbacks triggered by wrecks on the road, and trouble sleeping were also noted at that time.  At an appointment in July 2005, the Veteran reported that he was only working part time as a result of his PTSD symptoms.  It was noted that the Veteran's doctor had advised him not to drive due to his PTSD symptoms, which were causing severe road rage and an inability to control his temper.  It was also reported at that time that his wife was traveling on the road with the Veteran to assist him with his symptoms and with driving.  His doctor opined that as a result of his PTSD, he had been unable to perform his occupational duties and advised the Veteran that should he continue to drive, he would likely cause possible death to himself and/or others.  In March 2006, a VA physician noted that the Veteran was unable to go out on the road without his wife.  His wife stated she was fearful due to the Veteran's road rage and wasn't sure if he was just threatening or was actually going to go through with his threats.  

In August 2006, another VA appointment noted that the Veteran had not been able to go out on the road for employment without his wife.  She reported being fearful at times regarding his road rage and threats.  In another August 2006 record, it was noted he was working part-time and he had been advised not to drive due to his inability to control his temper on the road and thus he was likely to cause harm or possible death to himself or others.  The physician noted the Veteran was unable to perform occupational duties due to his PTSD symptoms.  In September 2008, the Veteran reported that he had only been able to work three and half months out of the previous year due to his PTSD symptoms, concentration problems, and inability to drive safely.  

In August 2010, a VA progress report noted that the Veteran's PTSD was causing him to experience irritability, problems with his temper and rage, and difficulty concentrating.  The provider opined that the inability to concentrate in itself prevented the Veteran from being able to hold down any type of employment.  He went on to opine that the Veteran should have terminated employment several years prior, but due to financial difficulties was unable to do so.  He also reported that the Veteran's wife had taken over the majority of the driving for the long haul trips the couple took.  Finally, he opined that due to symptoms of PTSD, as well as the Veteran's cancer, that the Veteran was unable to perform occupational duties or sustain meaningful employment.  In September 2010, an oncology note reported that the Veteran's cognitive dysfunction related to his PTSD and depression pre-dated his glioblastoma and that such symptoms could not have been caused by the cancer.  An administrative note in September 2010 provided another review of the Veteran's PTSD symptoms.  That healthcare provider opined that a recent VA examination had ignored the Veteran's deteriorating PTSD symptoms and opined that "[c]learly [the Veteran] has not been able to maintain gainful employment in well over 4 years."

A March 2010 VA examination report noted that the Veteran was working full time.  However, later in the report, it was noted that the Veteran was working only part time and that his wife had to help him with driving due to his symptoms.  This examination contained inaccurate facts and did not provide an opinion regarding employability; as such, it is inadequate.  VA medical opinion was obtained in August 2010, as the Veteran could not attend an examination at that time.  This opinion is also inadequate.  That examiner discussed only a few of the Veteran's PTSD symptoms; largely ignoring the symptoms documented in his VA medical records.  The examiner then noted that the Veteran had not been working on a regular basis for several months, when in fact, the evidence of record showed that the Veteran had been working part time or less for a number of years.  The examiner also failed to discuss the Veteran's road rage, temper, concentration issues, or the recommendations from his doctors that the Veteran should not drive.  As this opinion was also based on an inaccurate factual premise, it is inadequate and of no probative value.  

The same VA examiner then provided another VA medical opinion in October 2010.  In that report, the VA examiner opined that the Veteran's PTSD alone did not appear to render the Veteran unemployable.  In support of that opinion, the examiner stated that the Veteran's medical records did not contain a note from a psychiatric doctor stating that the Veteran should not have a commercial driver's license as would normally be seen if his symptoms were interfering with his ability to drive.  She then discussed a psychiatric note from October 2010 wherein the Veteran was experiencing no difficulties with depression or sleep.  The Board finds that the October 2010 VA medical opinion again failed to discuss the Veteran's severe PTSD symptoms.  The examiner also failed to comment on the numerous times the Veteran's doctors had advised the Veteran not to drive due to his PTSD symptoms and safety, despite her own statement that such a recommendation should be in his records.  Finally, the Board notes that the October 2010 examiner failed to discuss the opinions from the Veteran's VA physicians and healthcare providers who had opined that the Veteran was not able to maintain gainful employment as a result of his PTSD, nor the September 2010 opinion from the Veteran's oncologist opining that the Veteran's PTSD symptoms and cognitive symptoms related to his PTSD had pre-dated his glioblastoma and were independent of his cancer symptoms.  This examination is therefore, also inadequate.

The Veteran was awarded Social Security Administration benefits based on his glioblastoma.  At the April 2015 Board hearing, the appellant offered confirmatory testimony regarding the Veteran's inability to perform duties related to their truck driving business due to his PTSD symptoms.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected PTSD rendered him unemployable.  Although the August 2010 and October 2010 VA examiner found that the Veteran was incapable of employment due to other health conditions, the Board finds that the examiner's opinions are inadequate and not probative in this case as they were based on inaccurate or incomplete facts.  Moreover, the Veteran's treating health care providers provided multiple opinions that the Veteran's PTSD symptoms prevented him from gainful employment.  Thus, the Board finds that entitlement to TDIU is warranted. 


ORDER

A total disability rating based on individual unemployability for purposes of accrued benefits is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


